DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 04/13/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Status of claims in the instant application:
Claims 28, 30-33 and 37-51 are pending.
Claims 1-27, 29 and 34-36 have been canceled.
Claims 28 and 31-32 have been amended.
Claims 37-51 have been newly added.
Response to Arguments
Applicant’s arguments, see page [14-17] of the remarks filed on 04/13/2022, with respect to rejections of claims under 35 USC 103 have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 28, 30-33 and 37-51 are allowed, but they are renumbered as claim 1-20.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 04/13/2022  in response to office action mailed on 10/13/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
PGPUB US 20150229638 A1, Loo: Loo prior art  is considered the closest prior art to Applicant’s claimed invention. Loo discloses techniques for implementing a cloud computer system to facilitate communication between a computing device (e.g., a mobile computing device) and enterprise computer systems. In certain embodiments, the cloud computer system may receive, from a computing device, a request for a service provided by an enterprise computer system. The cloud computer system may determine security authentication of a user for the requested service. A security protocol may be determined for a requested enterprise computer system and a security token may be generated for the request according to the determined security protocol. The request may be sent to the requested enterprise computer system. In some embodiments, security authentication for a request to an enterprise computer system may be determined based on previous authentication. The cloud computer system may be configured to communicate with several different enterprise computer systems according to their supported protocols (e.g., communication protocol and/or security protocol). The present disclosure relates generally to the field of computer infrastructure. Specifically presented are techniques for facilitating communication between a mobile computing device and enterprise computer systems via a cloud computer system.
PGPUB US 20030074473 A1, Pham et al.: Pham discloses a network data processor system includes a plurality of data packet processors coupled through a data switch fabric between network connection processors. The data packet processors each include a data processing engine configured to perform a data processing function over data contained within predetermined data packets. The network connection processors include network interfaces coupleable to external data transmission networks and provide for the selective routing of said predetermined data packets through said data switch fabric to load balance the processing of the predetermined data packets by the plurality of data packet processors. A network control processor is provided to manage the other processors connected to the data switch fabric and to handle predetermined network connection processes. In the preferred embodiments of the present invention the data processing engine is preferably configured to perform hardware encryption and decryption algorithms called for by the IPsec protocol. The present invention is generally related to high-speed computer network infrastructure components and, in particular, to a scalable network gateway processor architecture implementing wire-speed compute intensive processing operations, such as encryption, compression, protocol translation, and other processing of network data packets.
PAT US 8454440 B2, Brosnan et al.: Brosnan discloses open architecture communication systems and methods that allow flexible data transmission between gaming machines and other devices and nodes within a gaming machine network. The gaming machine and other devices employ a communication interface that sends and receives data via a common communication protocol and via common communication hardware. The communication interface and common communication protocol allow data transfer between gaming machines and other network nodes such as gaming service servers, despite the presence of different proprietary gaming machine functions and proprietary communication protocols and despite the presence of various proprietary hardware and proprietary communication protocols relied on by the servers.
PGPUB US 20080040788, (Steinkogler et al.): This discloses an apparatus for interacting with a medical device (10) which is suitable for connection into a communication network (11) which comprises at least one insecure area (11b) and a secure area (11a) on the device side, wherein the apparatus comprises transmission means (12; 44, 45) for transmitting communication packets to and from the medical device (10) via the communication network (11), it comprises monitoring means (13; 42, 43) for monitoring the state of the connection of the device (10) to the network (11), and it comprises breaker means (14; 40, 41) for breaking an existing connection between the secure area (11a) and the insecure area (11b) of the network (11) if, during the monitoring process, a state of the network connection is detected which poses a risk to a patient treated with the device (10) or to the correct functioning of the device (10). The invention also relates to a medical device comprising at least one such apparatus and to a medical system comprising a plurality of such medical devices (10) or sub-devices (15, 16). The present invention also relates to a corresponding method for controlling such aforementioned apparatuses.
The behaviour of the apparatus according to the invention at the stage of monitoring the network connections would in this case be similar to that of a hardware firewall; however, the rules for packet filtering could be specified much more accurately and adapted to the medical device to be protected. Unlike customary firewalls, however, here the connection to the insecure area 11b of the network 11 is cut when harmful communication packets are detected.
One particularly advantageous embodiment of the apparatus according to the invention with bidirectional packet filtering is obtained when a check that is carried out on the communication protocols used is also at the same time used to convert the data into communication protocols used by other medical devices and/or into a communication network 11 based on different physical principles, and thus to allow devices which are in fact incompatible to communicate with one another.
US PGPUB: 20020083344, (Vairavan): This discloses an integrated, easily upgradeable networking device capable of interfacing with different types of networks while still providing high performance networking functionalities such as protocol conversion, security maintenance, and inter/intra-network management within an enterprise environment is described. The device may perform various networking functions within an enterprise and is easily adaptable to perform bother inter-networking functions as well as intra-networking functions.
US PGPUB: 20070067458, (Chand): This discloses a proxy server comprises an interface component that receives data from a programmable logic controller, other factory controllers, or smart devices on the factory floor. A mapping component communicatively coupled to the interface component converts the data into data structured in accordance with a hierarchical data model. The proxy server can further be employed to convert data from a plurality of industrial automation devices and controllers connected over industrial automation communication networks as well as provide uniform security features to such devices.
The subject invention relates to industrial control systems and, more particularly, to enabling utilization of legacy devices when updating an industrial control system data model.
US PGPUB: 20170311224, (Wang): Wang discloses a wireless network adapter is connected to a computing device. A driver module of the wireless network adapter converts a wireless-protocol data packet received through the wireless network adapter into an Ethernet-protocol data packet. A network address translation (NAT) module determines a Socket associated with a source address and a destination address of the Ethernet-protocol data packet, and sends valid data of the Ethernet-protocol data packet through the Socket. Additionally or alternatively, the NAT module encapsulates data into the Ethernet-protocol data packet after receiving the data through the Socket, and the driver module converts the Ethernet-protocol data packet into the wireless-protocol data packet, and sends the wireless-protocol data packet through the wireless network adapter. The present disclosure can implement functions of a device hotspot and is not limited by an operating system framework.
Wang also discloses that TCP/IP protocol driver in the computing device establishes a network connection to the server 504 which has the IP address as 10.11.12.13 using the Socket. From the perspective of the server 504, the opposite device is the computing device 510, i.e., what are exposed to the server 504 are the IP address and the port number of the computing device 510, with the intelligent terminal device 502 being hidden therefrom.
US PAT.: 6111893 A, (Volftsun et al.): This discloses a scalable, programmable software based application run on a programmed general purpose digital computer is used for interconnecting a plurality of heterogeneous network nodes. The application has the ability to convert between any two signaling protocols used, such as those used over a telecommunications network, by converting an originating protocol to a universal non-protocol specific representation, and then converting the universal non-protocol specific representation to a receiving protocol. A call context is used to store information elements created from the originating protocol so that a universal call model applies inter-working rules. The universal call model is also in communication with state machines associated with both the originating and the terminating sides in order to supply the appropriate response signals anticipated by the originating and terminating sides received when each is in communication with its own protocol. As such, the universal call model allows both the originating and terminating sides of a call to operate independently of each other by virtue of the fact that each side deal through the universal call model and not directly with the side for which the protocol message is being converted. Therefore, any protocol is easily converted to any other protocol by first translating the protocol message to the universal protocol non-specific format
US PGPUB: 20030046404, (O'Neill et al.): The invention provides a method, data processing system and software for processing control messages constructed in accordance with a first communications protocol for use in a communications network. Each control message includes a first address identifier having a format defined by the first protocol. The method comprises the step of processing said control message to derive a second address identifier from said first identifier, said second identifier having a format defined by a second communications protocol; and, the step of re-formatting said control message for transmission, in accordance with said second protocol, to a network system associated with said second address identifier. The first communications protocol may be Session Initiation Protocol (SIP) and the second communication protocol Simple Mail Transfer Protocol (SMTP). The invention allows messages to be readily processed and diverted from a SIP defined destination URL address identifier to a corresponding SMTP defined destination URL address identifier for the same user or end system. In this way users may send SIP messages to SMTP address identifiers using the SMTP network protocol and infrastructure (416) and SMTP messages to SIP address identifiers using the SIP network protocol and infrastructure
US PAT:  6278697 B1, (Auerbach et al.): This discloses a method and apparatus for processing multi-protocol communications via a single system is accomplished by receiving a message from a first communications device wherein the message includes the identity of at least a first communications device and a second communications device. When the first communications device utilizes a different communications protocol than the second communication device, the messages transceived between the two communication devices are converted by an appropriate communication protocol. Such conversion is done by first converting an incoming message having a first communication protocol format into a message having a generic communication protocol format. The message having the generic communication protocol format is then converted into a message having a second communication protocol format, which message is subsequently routed to the second communication device.
However, none of the prior arts of record, alone or in combination, discloses the combination of limitations of the amended independent claims 28, 31 and 51, specifically they do not disclose the combination of claim limitations as recited in amended independent amended claims, “wherein the production apparatus is not visible from the network, wherein the production apparatus comprises at least one housing and the signal connection between the connection apparatus and the production apparatus extends completely within the housing and in which the connection apparatus is disposed in the housing, wherein the housing is constituted such that it prevents an unauthorized access at least to the ports of the network interfaces due to a locking element of the production apparatus which can be secured by a lock or by the production apparatus reacting to inputs of an authorized user, and wherein the program code stored in the connection apparatus includes instructions and configuration data, so that upon the execution of the instructions a setting up of a connection from the production apparatus to a specified internal IP address of the connection apparatus is recognized and the internal IP address is replaced by at least one IP address in the network, which at least one IP address is included in the configuration data of the connection apparatus”.
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434